Exhibit 10.17

EXECUTION VERSION

SOLAR CAPITAL LTD.

500 Park Ave.

New York, New York 10022

Dated as of

December 18, 2019

To the Series 2016D Additional

Purchasers named in

Schedule A hereto

Ladies and Gentlemen:

This Third Supplement to Note Purchase Agreement (the “Supplement”) is among
Solar Capital Ltd., a Maryland corporation (the “Company”), and the
institutional investors named on Schedule A attached hereto (the “Series 2016D
Additional Purchasers”).

Reference is hereby made to that certain Note Purchase Agreement dated as of
November 8, 2016 (the “Note Purchase Agreement”) among the Company and the
Purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meanings as specified in the Note Purchase
Agreement. Reference is further made to Section 4.18 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Series 2016D Additional Purchasers as
follows:

1.    The Company has authorized the issue and sale of (a) $125,000,000
aggregate principal amount of its 4.20% Series 2016D, Senior Notes, Tranche A,
due December 15, 2024 (the “Tranche A Notes”) and (b) $75,000,000 aggregate
principal amount of its 4.375% Series 2016D, Senior Notes, Tranche B, due
December 15, 2026 (the “Tranche B Notes” and together with the Tranche A Notes,
the “Series 2016D Notes”). The Series 2016D Notes, together with the
Series 2016A Notes issued pursuant to the Note Purchase Agreement, the
Series 2016B Notes issued pursuant to the First Supplement to Note Purchase
Agreement dated as of February 15, 2017, the Series 2016C Notes issued pursuant
to the Second Supplement to Note Purchase Agreement dated as of December 28,
2017 and each series of Additional Notes which may from time to time hereafter
be issued pursuant to the provisions of Section 2.4 of the Note Purchase
Agreement, are collectively referred to as the “Notes” (such term shall also
include any such notes issued in substitution therefor pursuant to Section 13 of
the Note Purchase Agreement). The Series 2016D Notes shall be substantially in
the forms set out in Exhibits 1-A and 1-B hereto with such changes therefrom, if
any, as may be approved by the Series 2016D Additional Purchasers and the
Company.



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

2.    Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Series 2016D
Additional Purchaser, and each Series 2016D Additional Purchaser agrees to
purchase from the Company, Series 2016D Notes in the principal amount and in the
tranche set forth opposite such Series 2016D Additional Purchaser’s name on
Schedule A hereto at a price of 100% of the principal amount thereof on the
closing date hereinafter mentioned.

3.    The sale and purchase of the Series 2016D Notes to be purchased by each
Series 2016D Additional Purchaser shall occur at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at 10:00 A.M.
Chicago time, at a closing (the “Series 2016D Closing”) on December 18, 2019. At
the Series 2016D Closing, the Company will deliver to each Series 2016D
Additional Purchaser the Series 2016D Notes of the tranche to be purchased by
such Purchaser in the form of a single Series 2016D Note (or such greater number
of Series 2016D Notes in denominations of at least $100,000 as such Series 2016D
Additional Purchaser may request) dated the date of the Series 2016D Closing and
registered in such Series 2016D Additional Purchaser’s name (or in the name of
such Series 2016D Additional Purchaser’s nominee), against delivery by such
Series 2016D Additional Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
[Redacted] If, at the Series 2016D Closing, the Company shall fail to tender
such Series 2016D Notes to any Series 2016D Additional Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Series 2016D Additional Purchaser’s satisfaction,
such Series 2016D Additional Purchaser shall, at such Series 2016D Additional
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Series 2016D Additional
Purchaser may have by reason of such failure or such nonfulfillment.

4.    The obligation of each Series 2016D Additional Purchaser to purchase and
pay for the Series 2016D Notes to be sold to such Series 2016D Additional
Purchaser at the Series 2016D Closing is subject to the fulfillment to such
Series 2016D Additional Purchaser’s satisfaction, prior to the Series 2016D
Closing, of the conditions set forth in Section 4 of the Note Purchase Agreement
with respect to the Series 2016D Notes to be purchased at the Series 2016D
Closing as if each reference to “2016A Notes” or “Notes,” “Closing” and
“Purchaser” set forth therein was modified to refer the “Series 2016D Notes,”
the “Series 2016D Closing” and the “Series 2016D Additional Purchaser” (each as
defined in this Supplement) and to the following additional conditions:

(a)    Each of the representations and warranties of the Company set forth in
Exhibit A hereto shall be correct as of the date of the Series 2016D Closing
(except for representations and warranties which apply to a specific earlier
date which shall be true as of such earlier date) and the Company shall have
delivered to each Series 2016D Additional Purchaser an Officer’s Certificate,
dated the date of the Series 2016D Closing certifying that such condition has
been fulfilled.

 

-2-



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

(b)    Contemporaneously with the Series 2016D Closing, the Company shall sell
to each Series 2016D Additional Purchaser, and each Series 2016D Additional
Purchaser shall purchase, the Series 2016D Notes to be purchased by such
Series 2016D Additional Purchaser at the Series 2016D Closing as specified in
Schedule A hereto.

(c)    Contemporaneously with the Series 2016D Closing, the Company shall
provide to each Series 2016D Additional Purchaser:

(i)    a copy of each of the Subsidiary Guarantees delivered by NEFCORP, LLC and
NEFPASS, LLC, respectively;

(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary Guarantors dated the date of the Series 2016D Closing certifying that
the representations and warranties of each Subsidiary Guarantor made at the time
of the execution and delivery of its Subsidiary Guarantee are true and correct
as of the date of the Series 2016D Closing;

(iii)    a certificate of its Secretary or Assistant Secretary dated the date of
the Series 2016D Closing certifying as to the due organization, continuing
existence and good standing of such Subsidiary and the due authorization by all
requisite action on the part of such Subsidiary of the execution and delivery of
such Subsidiary Guaranty and the performance by such Subsidiary of its
obligations thereunder; and

(iv)    a reliance letter of counsel dated the date of the Series 2016D Closing
permitting reliance by the Series 2016D Additional Purchasers on the opinions of
Latham & Watkins LLP delivered in accordance with Section 9.7(b)(iv) of the Note
Purchase Agreement at the time of the execution and delivery of each Subsidiary
Guarantee.

5.    [Reserved]

6.    (a) Each Series 2016D Additional Purchaser severally represents and
warrants that the representations and warranties set forth in Section 6.1(a),
(b), (c), (e) and (f) and in Section 6.2 of the Note Purchase Agreement are true
and correct on the date hereof with respect to the purchase of the Series 2016D
Notes by such Series 2016D Additional Purchaser as if each reference to “2016A
Notes” or “Notes,” “Closing” and “Purchaser” set forth therein was modified to
refer the “Series 2016D Notes,” the “Series 2016D Closing” and the “Series 2016D
Additional Purchaser” and each reference to “this Agreement” therein was
modified to refer to the Note Purchase Agreement as supplemented by this
Supplement.

(b)    Each Series 2016D Additional Purchaser for itself represents that it is
either (i) an Institutional Accredited Investor acting for its own account or as
a fiduciary or agent for others (which others are also Institutional Accredited
Investors) or (ii) a “qualified institutional buyer” as defined under Rule 144A
acting for its own account or as a fiduciary or agent for others (which others
are also “qualified institutional buyers”).

 

-3-



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

7.    The Company and each Series 2016D Additional Purchaser agree to be bound
by and comply with the terms and provisions of the Note Purchase Agreement as
fully and completely as if such Series 2016D Additional Purchaser were an
original signatory to the Note Purchase Agreement.

8.    This Supplement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of
New York, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

9.    The Company covenants and agrees with the holders of the Series 2016D
Notes that the definitions of “Canada Blocked Person” and “Canadian Economic
Sanctions Laws” shall be amended and restated in their entirety to read as
follows:

“Canada Blocked Person” means (i) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), as amended or (ii) a Person
identified in or pursuant to (w) Part II.1 of the Criminal Code (Canada), as
amended or (x) the Proceeds of Crime (Money Laundering) and Terrorist Finance
Act, as amended or (y) the Justice for Victims of Corrupt Foreign Officials Act
(Sergei Magnitsky Law), as amended or (z) regulations or orders promulgated
pursuant to the Special Economic Measures Act (Canada), as amended, the United
Nations Act (Canada), as amended, or the Freezing Assets of Corrupt Foreign
Officials Act (Canada), as amended, in any case pursuant to this clause (ii) as
a Person in respect of whose property or benefit a holder of Notes would be
prohibited from entering into or facilitating a related financial transaction.

“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), as amended, the Special
Economic Measures Act (Canada), as amended, the Proceeds of Crime (Money
Laundering) and Terrorist Finance Act, as amended, the Justice for Victims of
Corrupt Foreign Officials Act (Sergei Magnitsky Law), as amended, the United
Nations Act (Canada), as amended, the Export and Import Permits Act (Canada), as
amended, and the Freezing Assets of Corrupt Foreign Officials Act (Canada), as
amended, and including all regulations promulgated under any of the foregoing,
or any other similar sanctions program or action.

10.    The Company covenants and agrees with the holders of the Series 2016D
Notes that, notwithstanding Section 9.12 of the Note Purchase Agreement, the
Company shall not be required to deliver to the 2016D Additional Purchasers in
the manner provided in Section 18 of the Note Purchase Agreement evidence in
form and substance satisfactory to the 2016D Additional Purchasers that the
Series 2016D Notes have been rated Investment Grade or better by either Fitch,
S&P or another NRSRO, until 60 days after the 2016D Closing.

 

-4-



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

The execution hereof shall constitute a contract between the Company and the
Series 2016D Additional Purchasers for the uses and purposes hereinabove set
forth, and this agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

SOLAR CAPITAL LTD. By  

                                                               
                   

  Name:  



                                                              

  Title:  

 

 

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

Accepted as of the date of this Supplement.

 

[PURCHASER] By:   [Investment Advisor] By  

                                                              

  Name:  



                                                              

  Title:  



                                                                           

INFORMATION RELATING TO SERIES 2016D ADDITIONAL PURCHASERS

 

NAME AND ADDRESS OF SERIES 2016D ADDITIONAL

PURCHASER

   REGISTERED
NOTE NO.      PRINCIPAL
AMOUNT OF SERIES 2016D
NOTES TO BE  PURCHASED               TRANCHE A      TRANCHE B         $
               $            

 

-2-



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

SUPPLEMENTAL REPRESENTATIONS

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Section 5.1.    Organization; Power and Authority. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required of the Company or such Subsidiary, as applicable.

Section 5.2.    Authorization, Etc. The Transactions are within the Company’s
corporate powers and have been duly authorized by all necessary corporate action
and, if required, by all necessary shareholder action. The Note Purchase
Agreement and the Third Supplement have been duly executed and delivered by the
Company and the Note Purchase Agreement as supplemented by the Third Supplement
constitutes, and each of the other Note Documents to which it is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 5.3.    Disclosure. The Company has disclosed to the Series 2016D
Additional Purchasers all agreements, instruments and corporate, limited
liability company or other restrictions to which it or any of its Subsidiaries
is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Company to the Series 2016D Additional
Purchasers in connection with the negotiation of the Note Purchase Agreement,
the Third Supplement and the other Note Documents or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished) when
taken together with the Company’s public filings contains any material
misstatement of fact therein (or omits to state any material fact necessary to
make the statements therein not misleading), in the light of the circumstances
under which they were made; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Since the date of the most recent Applicable Financial Statements, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the Company
and its Subsidiaries taken as a whole (excluding in any case a decline in the
net asset value of the Company or a change in general market conditions or
values of the Company’s or any of its Subsidiaries’ Portfolio Investments), or
(ii) the validity or enforceability of any of the Note Documents or the rights
or remedies of the Purchasers and the holders of the Notes thereunder.

 

EXHIBIT A

(to Supplement)



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

Section 5.4.    Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary (other than any tax blocker or
investment held by such tax blocker), and (ii) of the Company’s directors and
senior officers.

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except Permitted Liens, Liens created pursuant to the Security Documents or as
otherwise disclosed in Schedule 5.4).

(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and, where legally applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than the Note Purchase
Agreement, the Third Supplement, the Senior Secured Credit Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

Section 5.5.    Financial Statements; Material Liabilities. The Company has
heretofore delivered to each Purchaser the audited consolidated statement of
assets and liabilities (or balance sheet) and statements of operations, changes
in net assets and cash flows of the Company and its Subsidiaries as of and for
the fiscal year ending on December 31, 2018; such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Company and its Subsidiaries as of
such date in accordance with GAAP. The Company and its Subsidiaries do not have
any Material liabilities that are not disclosed on such financial statements.

Section 5.6.    Compliance with Laws. Each of the Company and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property,

 

- 2 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is subject to any contract or other
arrangement, the performance of which by the Company or any such Subsidiary
could reasonably be expected to result in a Material Adverse Effect.

Section 5.7.    Governmental Authorizations, Compliance with Laws, Other
Instruments, Etc. The Transactions (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except for such as have been or will be obtained or made and are in
full force and effect and are described in Schedule 5.7, (b) will not violate
any applicable law or regulation or the limited liability company operating
agreement, charter, by-laws or other organizational documents of the Company or
any of its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that if adversely determined could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve the Note Purchase Agreement, the Third Supplement, the Note
Purchase Agreement as supplemented by the Third Supplement or the Transactions.

(b)    Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.9.    Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of Federal, state or other taxes for all fiscal periods are adequate in
all material respects.

Section 5.10.    Title to Property; Leases. Each of the Company and the other
Obligors has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

 

- 3 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

Section 5.11.    Licenses, Permits, Etc. Each of the Company and its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Company and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.12.    ERISA. (a) The execution and delivery of the Note Purchase
Agreement or the Third Supplement and the issuance and sale of the Series 2016D
Notes under the Note Purchase Agreement as supplemented by the Third Supplement
will not involve any transaction that is subject to the prohibitions of
section 406 of ERISA or in connection with which a tax could be imposed pursuant
to section 4975(c)(1)(A)-(D) of the Code. The representation by the Company in
the first sentence of this Section 5.12(a) is made in reliance upon and subject
to the accuracy of such Purchaser’s representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Series 2016D Notes to
be purchased by such Purchaser.

(b)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series 2016D Notes or any similar
Securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than not more than 40 Institutional Investors (including the Series 2016D
Additional Purchasers and, for purposes of this representation, all Series 2016D
Additional Purchasers that are affiliated with each other are deemed one
offeree), each of which has been offered the Series 2016D Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Series 2016D Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series 2016D Notes for refinancing of existing debt
and general corporate purposes and in compliance with all laws referenced in
Section 5.16. Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the sale of the
Series 2016D Notes hereunder will be used to buy or carry any Margin Stock, or
to extend credit to others for the purpose of buying or carrying Margin Stock.
After application of the proceeds of the sale of the Series 2016D Notes, not
more than 25% of the value (as determined by any reasonable method) of the
assets of the Company subject to any provision of the Note Purchase Agreement
under which the sale, pledge or disposition of assets is restricted will consist
of Margin Stock.

Section 5.15.    Existing Indebtedness; Future Liens. (a) Part A of
Schedule 5.15 is a complete and correct list of each note, bond, certificate,
credit agreement, loan agreement, indenture, note purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any

 

- 4 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

extension of credit) to, or guarantee by, the Company or any of its Subsidiaries
outstanding on the date of the Series 2016D Closing, and the aggregate principal
or face amount outstanding or that is, or may become, outstanding, the interest
rate, collateral and related guaranties under each such arrangement is correctly
described in Part A of Schedule 5.15.

(b)    Part B of Schedule 5.15 is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding or consented to on the date of
the Series 2016D Closing covering any property of the Company or any Subsidiary
Guarantor, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule 5.15.

(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except for the Senior Secured Credit
Agreement (and the other documents related thereto) and except as specifically
indicated in Schedule 5.15.

Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Affiliated Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Affiliated Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

(b)    No part of the proceeds from the sale of the Series 2016D Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
Canada Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person or Canada Blocked Person, or
(ii) otherwise in violation of U.S. Economic Sanctions or Canadian Economic
Sanctions.

 

- 5 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

(c)    Neither the Company nor any Affiliated Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act, any similar provisions of the
Criminal Code (Canada), any U.S. Economic Sanctions, any Canadian Economic
Sanctions or any other United States or Canadian law or regulation governing
such activities (collectively, “Anti-Money Laundering Laws”) or any
U.S. Economic Sanctions violations or violations of Canadian Economic Sanctions
Laws, (ii) to the Company’s actual knowledge after making due inquiry, is under
investigation by any governmental authority for possible violation of Anti-Money
Laundering Laws or any U.S. Economic Sanctions violations or violations of
Canadian Economic Sanctions Laws, (iii) has been assessed civil penalties under
any Anti-Money Laundering Laws or any U.S. Economic Sanctions or Canadian
Economic Sanctions Laws, or (iv) has had any of its funds seized or forfeited in
an action under any Anti-Money Laundering Laws. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U.S. Economic Sanctions and Canadian
Economic Sanctions Laws.

(d)    (1) Neither the Company nor any Affiliated Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act, the U.K. Bribery Act 2010 and any similar provisions of the Criminal Code
(Canada) (collectively, “Anti-Corruption Laws”) in the past five years, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws in the past five years or (iv) has been or is the
target of sanctions imposed by the United Nations, Canada or the European Union;

(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Affiliated Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to improperly
obtain, retain or direct business or to otherwise secure an improper advantage
in violation of any applicable law or regulation or which would cause any holder
to be in violation of any Anti-Corruption Laws; and

(3)    No part of the proceeds from the sale of the Series 2016D Notes hereunder
will be used, directly or indirectly, for any improper payments, including
bribes, to any Governmental Official or commercial counterparty in order to
improperly obtain, retain or direct business or

 

- 6 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

obtain any improper advantage. The Company has established procedures and
controls which it reasonably believes are adequate (and otherwise comply with
applicable law) to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with the Anti-Corruption Laws.

(e)    Neither the Company nor any Affiliated Entity is (i) a Canada Blocked
Person, (ii) an agent, department, or instrumentality of, or is otherwise
controlled by or knowingly acting on behalf of, directly or indirectly, any such
Person, or (iii) otherwise blocked, subject to sanctions under or engaged in any
activity in violation of any Canadian Economic Sanctions Laws. Neither the
Company nor any Affiliated Entity has been notified by a governmental authority
in Canada that its name appears or has been proposed for inclusion on a list of
Persons maintained by a governmental authority in Canada that engage in
investment or other commercial activities in any country that is subject to
Canadian Economic Sanctions Laws. Neither the Company nor any Affiliated Entity
knowingly engages in any dealings or transactions with any Canada Blocked
Person.

Section 5.17.    Status under Certain Statutes. (a) The Company is a company
that has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC.

(b)    The business and other activities of the Company and its Subsidiaries,
including the issuance of the Series 2016D Notes under the Note Purchase
Agreement as supplemented by the Third Supplement, the application of the
proceeds and repayment thereof by the Company and the consummation of the
Transactions contemplated by the Note Documents do not result in a violation or
breach in any material respect of the applicable provisions of the Investment
Company Act or any rules, regulations or orders issued by the SEC thereunder.

(c)    The Company is in compliance with its Investment Policies, except to the
extent that the failure to so comply could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.18.    Series 2016D Notes Rank Pari Passu. The obligations of the
Company under the Note Purchase Agreement as supplemented by the Third
Supplement and the Series 2016D Notes rank at least pari passu in right of
payment with all other Senior Unsecured Indebtedness (actual or contingent) of
the Company, including, without limitation, the Series 2016A Notes, the
Series 2016B Notes, the Series 2016C Notes and all other Senior Unsecured
Indebtedness of the Company described in Schedule 5.15 hereto.

Section 5.19.    Investments. Set forth in Schedule 5.19 is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c) and (d) of Section 10.4) held by the Company or any
Subsidiary Guarantor in any Person on the date of the Series 2016D Closing and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 5.19, as of the date of the Series 2016D Closing each of the Company
and the Subsidiary Guarantors owns, free and clear of all Liens (other than
Permitted Liens or Liens created pursuant to the Security Documents), all such
Investments.

 

- 7 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Third Supplement

 

Section 5.20.    Affiliate Agreements. As of the date of the Series 2016D
Closing, the Company has heretofore delivered (to the extent not otherwise
publicly filed with the SEC) to each of the Purchasers true and complete copies
of each of the Affiliate Agreements (including schedules and exhibits thereto,
and any amendments, supplements or waivers executed and delivered thereunder).
As of the date of the Series 2016D Closing, each of the Affiliate Agreements is
in full force and effect.

 

- 8 -



--------------------------------------------------------------------------------

SUBSIDIARIES AND DIRECTORS AND SENIOR OFFICERS

(I)     SUBSIDIARIES (OTHER THAN ANY TAX BLOCKER OR INVESTMENT HELD BY SUCH TAX
BLOCKER):

NEFPASS LLC, A DELAWARE LIMITED LIABILITY COMPANY, 100% OWNED BY THE COMPANY

NEFCORP LLC, A DELAWARE LIMITED LIABILITY COMPANY, 100% OWNED BY THE COMPANY

NEFPASS SPV LLC, A DELAWARE LIMITED LIABILITY COMPANY, 100% OWNED BY NEFPASS LLC

(II)     THE COMPANY’S DIRECTORS AND SENIOR OFFICERS:

 

NAME       TITLE(S) MICHAEL S. GROSS     CO-CHIEF EXECUTIVE OFFICER, PRESIDENT,
CHAIRMAN OF THE BOARD AND DIRECTOR (PRINCIPAL EXECUTIVE OFFICER) STEVEN HOCHBERG
    DIRECTOR DAVID S. WACHTER     DIRECTOR LEONARD A. POTTER     DIRECTOR BRUCE
SPOHLER     CO-CHIEF EXECUTIVE OFFICER (PRINCIPAL EXECUTIVE OFFICER), CHIEF
OPERATING OFFICER AND DIRECTOR RICHARD PETEKA     CHIEF FINANCIAL OFFICER
(PRINCIPAL FINANCIAL AND ACCOUNTING OFFICER), TREASURER AND SECRETARY GUY
TALARICO     CHIEF COMPLIANCE OFFICER

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DESCRIPTION OF NECESSARY CONSENTS, APPROVALS, ETC.

NONE.

LIENS AND INDEBTEDNESS

PART A:

EXISTING INDEBTEDNESS

SENIOR SECURED CREDIT AGREEMENT

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $545,000,000

RATE OF INTEREST: FLOATING RATE BASED ON LIBOR

THE SENIOR SECURED CREDIT AGREEMENT

THE GUARANTEE AND SECURITY AGREEMENT

VARIOUS STANDBY LETTERS OF CREDIT ISSUED UNDER THE SENIOR SECURED CREDIT
AGREEMENT, TOTALING $0

NEFPASS SPV LLC LOAN SECURITY AND SERVICING AGREEMENT

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $50,000,000

RATE OF INTEREST: FLOATING RATE BASED ON LIBOR

LOAN, SECURITY AND SERVICING AGREEMENT, DATED AS OF SEPTEMBER 26, 2018, BY AND
AMONG NEFPASS SPV LLC AS THE BORROWER, THE COMPANY, AS THE SERVICER, THE LENDERS
PARTY THERETO AND KEYBANK NATIONAL ASSOCIATION AS THE ADMINISTRATIVE AGENT (AS
AMENDED BY AMENDMENT NO. 1 TO LOAN, SECURITY AND SERVICING

AGREEMENT, DATED FEBRUARY 8, 2019, AND AS FURTHER AMENDED, RESTATED, AMENDED

 

EXHIBIT 1-A

(to Supplement)



--------------------------------------------------------------------------------

AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “NEFPASS
LSA”)

PURCHASE AND SALE AGREEMENT (THE “NEFPASS SPV PURCHASE AND SALE AGREEMENT”),
DATED AS OF SEPTEMBER 26, 2018, AMONG THE COMPANY AND NEFPASS LLC, AS THE
TRANSFERORS, AND NEFPASS SPV LLC, AS THE PURCHASER

SOLAR CAPITAL LTD. SERIES 2016A SENIOR NOTES

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $50,000,000

RATE OF INTEREST: 4.40%

THE NOTE PURCHASE AGREEMENT

THE NOTES ISSUED PURSUANT TO THE NOTE PURCHASE AGREEMENT

SOLAR CAPITAL LTD. SERIES 2016B SENIOR NOTES

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $100,000,000

RATE OF INTEREST: 4.60%

THE NOTE PURCHASE AGREEMENT

THE FIRST SUPPLEMENT TO NOTE PURCHASE AGREEMENT, DATED AS OF FEBRUARY 15, 2017,
AMONG THE COMPANY AND EACH OF THE PURCHASERS LISTED IN SCHEDULE A THERETO, AS
AMENDED (THE “FIRST SUPPLEMENT”)

THE NOTES ISSUED PURSUANT TO THE FIRST SUPPLEMENT

SOLAR CAPITAL LTD. SERIES 2016C SENIOR NOTES

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $21,000,000

RATE OF INTEREST: 4.50%

THE NOTE PURCHASE AGREEMENT

THE SECOND SUPPLEMENT TO NOTE PURCHASE AGREEMENT, DATED AS OF DECEMBER 28, 2017,
AMONG THE COMPANY AND EACH OF THE PURCHASERS LISTED IN SCHEDULE A THERETO, AS
AMENDED (THE “SECOND SUPPLEMENT”)

THE NOTES ISSUED PURSUANT TO THE SECOND SUPPLEMENT

SOLAR CAPITAL LTD. SERIES 2016D TRANCHE A SENIOR NOTES

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $125,000,000

RATE OF INTEREST: 4.20%

THE NOTE PURCHASE AGREEMENT

THE SUPPLEMENT

THE NOTES ISSUED PURSUANT TO THE SUPPLEMENT

SOLAR CAPITAL LTD. SERIES 2016D TRANCHE B SENIOR NOTES

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $75,000,000

RATE OF INTEREST: 4.375%

THE NOTE PURCHASE AGREEMENT

THE SUPPLEMENT

THE NOTES ISSUED PURSUANT TO THE SUPPLEMENT

SOLAR CAPITAL LTD. SENIOR NOTES

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $75,000,000

RATE OF INTEREST: 4.50%

 

-2-



--------------------------------------------------------------------------------

THE INDENTURE, DATED AS OF NOVEMBER 16, 2012, AMONG THE COMPANY AND U.S. BANK

NATIONAL ASSOCIATION, AS TRUSTEE (THE “INDENTURE”)

THE SECOND SUPPLEMENTAL INDENTURE, DATED AS OF NOVEMBER 22, 2017, AMONG THE
COMPANY AND U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE (THE “SECOND SUPPLEMENTAL
INDENTURE”)

THE NOTES ISSUED PURSUANT TO THE SECOND SUPPLEMENTAL INDENTURE

INTERCOMPANY LOAN TO SLRC ADI CORPORATION

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $30,500,000

RATE OF INTEREST: 18%

INTERCOMPANY LOAN, FROM THE COMPANY TO SLRC ADI CORPORATION, AS AMENDED

(THE “INTERCOMPANY LOAN”)

INTERCOMPANY LOAN TO NEFCORP LLC

TOTAL AMOUNT OUTSTANDING OR THAT IS, OR MAY BECOME, OUTSTANDING: $70,243,785

RATE OF INTEREST: 6.5%

INTERCOMPANY LOAN, FROM THE COMPANY TO NEFCORP LLC, AS AMENDED (THE “NEFCORP
INTERCOMPANY LOAN”)

PART B:

LIENS:

LIENS ON SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY AND THE OTHER OBLIGORS
GRANTED PURSUANT TO THE GUARANTEE AND SECURITY AGREEMENT.

LIENS ON LOANS SOLD BY THE COMPANY TO SSLP 2016-1, LLC GRANTED PURSUANT TO THE
SSLP PURCHASE AND SALE AGREEMENT.

LIENS ON LOANS SOLD BY THE COMPANY TO NEFPASS SPV LLC GRANTED PURSUANT TO THE
NEFPASS SPV PURCHASE AND SALE AGREEMENT.

LIENS ON LOANS SOLD BY NEFPASS LLC TO NEFPASS SPV LLC GRANTED PURSUANT TO THE
NEFPASS SPV PURCHASE AND SALE AGREEMENT INVESTMENTS

[REDACTED]

[FORM OF SERIES 2016D TRANCHE A NOTE]

The securities represented by this Certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or the securities laws of
any jurisdiction. Such securities may not be offered, sold, transferred,
pledged, assigned, encumbered, hypothecated or otherwise disposed of except
(i) pursuant to a registration statement with respect to such securities that is
effective under the Act or applicable state securities laws, or (ii) in a
transaction that does not require registration under the Act or applicable state
securities law, including, without limitation, pursuant to Rule 144 or
rule 144A, provided that an opinion of counsel (which may be internal counsel)
shall be furnished to the Company (if reasonably requested by the Company), in
form and substance reasonably satisfactory to the Company, to the effect that
such transaction does not require registration under the Act and/or applicable
state securities law.

 

-3-



--------------------------------------------------------------------------------

SOLAR CAPITAL LTD.

4.20% SERIES 2016D, SENIOR NOTE, TRANCHE A, DUE DECEMBER 15, 2024

 

No. [            ]    [Date] $[            ]    PPN 83413U B@8

For Value Received, the undersigned, Solar Capital Ltd. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                    ] Dollars (or so much thereof
as shall not have been prepaid) on December 15, 2024, with interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid balance
hereof at the rate of (a) 4.20% per annum from the date hereof, payable
semiannually, on the 15th day of June and December in each year, commencing
June 15, 2020, and on the Maturity Date until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum from time to time equal to the Default Rate (as defined in the
hereinafter defined Note Purchase Agreement).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Goldman Sachs Bank USA in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Third Supplement to the Note Purchase Agreement, dated as of
December 18, 2019 (as from time to time amended, supplemented or modified, the
“Note Purchase Agreement”), among the Company and the respective Purchasers
named therein and Additional Purchasers of Notes from time to time issued
pursuant to any Supplement to the Note Purchase Agreement. This Note and the
holder hereof are entitled equally and ratably with the holders of all other
Notes of all series from time to time outstanding under the Note Purchase
Agreement to all the benefits provided for thereby or referred to therein. Each
holder of this Note will be deemed, by its acceptance hereof, to have (i) agreed
to the confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement, (ii) made the representations and agreements set forth in
Sections 6.2 and 6.1(b), (d) and (f) of the Note Purchase Agreement and
(iii) agreed that any transfer or other disposition of this Note is otherwise
subject to the terms and conditions contained in the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same Series and tranche for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

-4-



--------------------------------------------------------------------------------

This Note and the holder hereof are entitled equally and ratably with the
holders of all of the Notes, the Series 2016A Notes, the Series 2016B Notes, the
Series 2016C Notes and any Additional Notes issued and outstanding from time to
time to the rights and benefits provided pursuant to the terms and provision of
the Subsidiary Guarantee (as such term is defined in the Note Purchase
Agreement). Reference is hereby made to the foregoing for a statement of the
nature and extent of the benefits for the Notes afforded thereby and the rights
of the holders of the Notes.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction
other than such State.

 

Solar Capital Ltd. By  

                                                                       

  Name:  



                                                              

  Title:  



                                                              

 

-5-



--------------------------------------------------------------------------------

[FORM OF SERIES 2016D TRANCHE B, NOTE]

The securities represented by this Certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or the securities laws of
any jurisdiction. Such securities may not be offered, sold, transferred,
pledged, assigned, encumbered, hypothecated or otherwise disposed of except
(i) pursuant to a registration statement with respect to such securities that is
effective under the Act or applicable state securities laws, or (ii) in a
transaction that does not require registration under the Act or applicable state
securities law, including, without limitation, pursuant to Rule 144 or
rule 144A, provided that an opinion of counsel (which may be internal counsel)
shall be furnished to the Company (if reasonably requested by the Company), in
form and substance reasonably satisfactory to the Company, to the effect that
such transaction does not require registration under the Act and/or applicable
state securities law.

SOLAR CAPITAL LTD.

4.375% SERIES 2016D, SENIOR NOTE, TRANCHE B, DUE DECEMBER 15, 2026

 

No. [            ]    [Date] $[            ]    PPN 83413U B#6

For Value Received, the undersigned, Solar Capital Ltd. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                    ] Dollars (or so much thereof
as shall not have been prepaid) on December 15, 2026, with interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid balance
hereof at the rate of (a) 4.375% per annum from the date hereof, payable
semiannually, on the 15th day of June and December in each year, commencing
June 15, 2020, and on the Maturity Date until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum from time to time equal to the Default Rate (as defined in the
hereinafter defined Note Purchase Agreement).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Goldman Sachs Bank USA in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Third Supplement to the Note Purchase Agreement, dated as of
December 18, 2019 (as from time to time amended, supplemented or modified, the
“Note Purchase Agreement”), among the Company and the respective Purchasers
named therein and Additional Purchasers of Notes from time to time issued
pursuant to any Supplement to the Note Purchase Agreement. This Note and the
holder hereof are entitled equally and ratably with the holders of all other
Notes of all series from time to time outstanding under the Note Purchase
Agreement to all the benefits provided for

 

EXHIBIT 1-B

(to Supplement)



--------------------------------------------------------------------------------

thereby or referred to therein. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement, (ii) made the
representations and agreements set forth in Sections 6.2 and 6.1(b), (d) and
(f) of the Note Purchase Agreement and (iii) agreed that any transfer or other
disposition of this Note is otherwise subject to the terms and conditions
contained in the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same Series and tranche for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note and the holder hereof are entitled equally and ratably with the
holders of all of the Notes, the Series 2016A Notes, the Series 2016B Notes, the
Series 2016C Notes and any Additional Notes issued and outstanding from time to
time to the rights and benefits provided pursuant to the terms and provision of
the Subsidiary Guarantee (as such term is defined in the Note Purchase
Agreement). Reference is hereby made to the foregoing for a statement of the
nature and extent of the benefits for the Notes afforded thereby and the rights
of the holders of the Notes.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction
other than such State.

 

Solar Capital Ltd. By  

                                                              

  Name:  



                                                  

  Title:  



                                                  

 

-2-